Order unanimously modified, on the law, and facts, in accordance with memorandum, and, as modified, affirmed, without costs. Memorandum: We affirm the retroactive award of support from November 28, 1975 for respondent wife in the amount of $145 per week and $20 per week for the parties’ son until he reached age 21 on July 3, 1976 (Kover v Kover, 29 NY2d 408; Harris v Harris, 259 NY 334; Neubauer v Neubauer, 57 AD2d 732). In our view, counsel fees should be reduced to $4,900 plus $411.10 disbursements. This sum more adequately reflects an appropriate award for services under the circumstances present in this support proceeding instituted under section 412 of the Family Court Act. (Appeal from order of Monroe County Family Court—support.) Present—Cardamone, J. P., Simons, Hancock, Den-man and Witmer, JJ.